TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00227-CV



                                    Dennis B. Karbach, Appellant

                                                  v.

Steven Alan Markham; Karen Jordan-Markham; U.S. Black Diamond, Inc. and Strategic
                          Development, Inc., Appellees




       FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
          NO. GN300450, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellees have filed a motion to dismiss this appeal for lack of jurisdiction because

the judgment is not final and appealable. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001). A review of the clerk’s record shows the trial court’s “Order Granting [Appellees’] Motion

for Partial Summary Judgment” renders a take-nothing judgment on all of appellant’s claims against

all appellees “with the exception of [appellant’s] claim for breach of contract against Strategic

Development, Inc.” Therefore, the judgment does not dispose of all parties and claims. There is no

indication in the language of the judgment or on the record of any intent on the trial court’s part to

render a final judgment.1 See id.


   1
     There is no indication in the motion to dismiss or response that any action that would create a
final judgment, such as a request for a severance or motion for non-suit with regard to the
unadjudicated claims, is pending.
               This court has jurisdiction only over final judgments and certain types of interlocutory

appeals. See id.; Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998). As this appeal neither

arises from a final judgment nor an appealable interlocutory judgment, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a).




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed for Want of Jurisdiction

Filed: May 27, 2004




                                                  2